COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
CARMEN ACEITUNO,                                       )
                                                                              )             
No.  08-04-00086-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )          
County Court at Law #3
CHEVRON U.S.A., INC., et
al.,                           )
                                                                              )         
of El Paso County, Texas
Appellees.                          )
                                                                              )          
       (TC# 97-526)
                                                                              )
 
MEMORANDUM  OPINION
 
This is an
attempted appeal from a summary judgment granted in favor of Appellees, Chevron
U.S.A., Inc., et al.  The issue before
this Court is whether Appellant, Ms. Aceituno timely filed her notice of
appeal.  We conclude that she did not and
dismiss the attempted appeal for want of jurisdiction.




The record
reflects that the trial court entered its judgment on December 19, 2003.  A motion for new trial was not timely filed
in this case[1].  Ms. Aceituno filed a notice of appeal on
April 2, 2004.
A civil appeal is
perfected when the notice of appeal is filed. 
Tex.R.App.P. 26.1; see
Restrepo v. First Nat=l
Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso
1995, no writ)(applying former Tex.R.App.P.
40(a)[1]).  If the appellant does not
file a motion for new trial, a motion to modify, a motion to reinstate under
Rule 165a, or a request for findings of fact or conclusions of law, the notice
of appeal must be filed within thirty days after the judgment or other
appealable order is signed.  Tex.R.App.P. 26.1; Restrepo, 892
S.W.2d at 238.  The time for filing a
notice of appeal is extended if the appellant files both a notice of appeal and
a motion for extension of time within fifteen days after the deadline for
filing the notice of appeal.  Tex.R.App.P. 26.3
The last date
allowed for timely filing the notice of appeal was January 19, 2004, thirty
days after the day the trial court imposed its sentence.  Tex.R.App.P.
26.1.  Ms. Aceituno did not file her
notice of appeal until April 2, 2004, and did not timely file a motion for
extension of time.  Therefore, Ms.
Aceituno failed to perfect this appeal. 
Accordingly, we dismiss the appeal for want of jurisdiction.
 
April
29, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.




[1]
Ms. Aceituno mailed her motion for new trial via Fed Ex on January 19,
2004.  Pursuant to Tex.R.App.P. 9.2(b), a document filed
by mail received within ten days after the filing deadline is considered timely
if:
 
(A)       it was sent to the proper clerk by United
States Postal Service first-class, express, registered, or certified mail;
 
(B)       it was placed in an envelope or wrapper
properly addressed and stamped; and
(c)        it was deposited in the mail on or
before the last day for filing.
 
Tex.R.App.P. 9.2(b). 
While the last day for filing the motion for new trial was January 19,
2004,  Ms. Aceituno=s motion for new trial was not mailed
via the United States Postal Service. 
Ms. Aceituno failed to comply with the requirements of Tex.R.App.P. 9.2(b) and thus, her
motion for new trial was not timely filed.